Lake App. No. 2006-L-257, 2007-0hio-7134. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion for continuation of bond, or for new bond, pending appeal,
It is ordered by the court that the motion for continuation of bond is granted. Appellant’s sentence of incarceration is stayed pending compliance with all the conditions and requirements imposed by the December 20, 2006 bond order of the Lake County Court of Appeals in Case No. 2006-L-257. Failure to comply with the conditions and requirements of the December 20, 2006 bond order shall result in a termination of this stay order.
O’Donnell, J., dissents.